Case 1:20-cr-00082-HSO-JCG Document1 Filed 08/18/20 Page 1of5

     
 
      

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
IN THE UNITED STATES DISTRICT COURT AUG 18 2020
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION ARTHUR JOHNSTON
DEPUTY

UNITED STATES OF AMERICA

Criminal No. i. Y0cr 3a Ho -TCE

v. 18 U.S.C. § 371
16 U.S.C. §§ 3372(a)(2)(A) & 3373(d)(1)

KHIEM DINH VU

The United States Attorney charges:

COUNT |

1. At all times relevant to this felony information, the defendant, KHIEM DINH
VU, operated an unlicensed wholesale seafood business known as “Gulf Coast Seafood,” in
Jackson County, Mississippi, and sold seafood in violation of Mississippi law that he caused to
be transported in interstate commerce for sale in Georgia.

om Defendant VU arranged for others to transport the seafood in interstate commerce,
including by means of a Dodge Ram pickup truck that defendant VU rented from Enterprise
Leasing Company in Biloxi, Mississippi.

33 With the help of others, defendant VU loaded and transported the seafood for sale
to markets in the Atlanta, Georgia metropolitan area.

4, Federal law makes it unlawful for anyone to export, transport or sell in interstate
commerce any fish or wildlife possessed, transported, or sold in violation of any law or
regulation of any state, as provided by Title 18, United States Code, Section 3372(a)(2)(A).

5. Mississippi law provides that each person handling seafood secured from
commercial fishermen, or from other wholesale dealers, for the purpose of resale, and every

resident
Case 1:20-cr-00082-HSO-JCG Document1 Filed 08/18/20 Page 2 of 5

erson shipping seafood out of the State of Mississippi on consignment or order, except
fishermen shipping their own catch, shall be considered a wholesale dealer, as provided by
Mississippi Code § 49-15-28(1).

6. Mississippi law further provides that any person operating as a wholesale dealer
of seafood shall obtain an annual license, as required by Mississippi Code § 49-15-28(3)(a).

7. From in or about August 2016 through in or about September 2016, in Jackson
County, Mississippi, in the Southern District of Mississippi, and elsewhere, defendant VU and
others known and unknown did commit an offense against the United States, to wit, to
knowingly engage in conduct that involved the sale and purchase of, and intent to sell and
purchase, fish with a market value in excess of $350, and to knowingly sell and purchase such
fish in interstate commerce without a seafood dealer’s license, in violation of Title 16, United
States Code, Sections 3372(a)(2)(A) and 3373(d)(1).

8. It was part of the conspiracy that defendant VU would buy seafood without
complying with Mississippi law and would sell this illegally purchased seafood to buyers in
Georgia.

9. It was also part of the conspiracy that defendant VU would arrange with the help
of others to transport this illegally purchased seafood to buyers in Georgia.

OVERT ACTS

10. In furtherance of the conspiracy and to carry out its unlawful objectives, the
following overt acts, among others, were committed:

a. On or about September 29, 2016, defendant VU rented a Dodge Ram

pickup truck from Enterprise Leasing Company in Biloxi, Mississippi.
Case 1:20-cr-00082-HSO-JCG Document1 Filed 08/18/20 Page 3 of 5

b. On or about September 29, 2016, defendant VU arranged to purchase 288
whole flounders on behalf of Gulf Coast Seafood from a seafood dealer in Pass Christian,
Mississippi.

c. On or about September 30, 2016, defendant VU arranged to purchase 599
head-on shrimp on behalf of Gulf Coast Seafood from a seafood dealer in Pass Christian,
Mississippi.

d. On or about September 30, 2016, defendant VU arranged to purchase
seafood at the Biloxi small craft harbor, which he and others loaded onto the Dodge Ram pickup
that defendant VU had rented.

e. On or about September 30, 2016, defendant VU traveled to the location of
an Alabama regulatory inspection after the Dodge Ram pickup truck had been stopped by
Alabama law enforcement authorities.

f. On various occasions defendant VU arranged to purchase seafood for
resale in interstate commerce without having a Mississippi seafood dealer’s license.

g. On various occasions defendant VU arranged to transport seafood for
resale in interstate commerce without having a Mississippi seafood dealer’s license.

All in violation of Section 371, Title 18, United States Code.
COUNTS 2-10
11. The allegations in paragraphs 1 through 10 of Count 1 are repeated and
incorporated by reference as though fully set forth in the following counts.
12. On or about the dates set forth below, in Jackson County in the Southern Division

of the Southern District of Mississippi and elsewhere, the defendant, KHIEM DINH VU, did
Case 1:20-cr-00082-HSO-JCG Document1 Filed 08/18/20 Page 4of5

knowingly engage in conduct that involved the sale of seafood with a market value in excess of

$350 in interstate commerce, as follows:

 

Count | Date Seafood
2 8/29/16 | 495 pounds of shrimp sold in interstate commerce to Hong Kong

Supermarket, Norcross, Georgia for $2,744.50

3 8/31/16 | 152 pounds of red grouper sold in interstate commerce to Hong
Kong Supermarket, Norcross, Georgia for $950.00

4 8/31/16 | 350 pounds of red snapper sold in interstate commerce to City
Farmer Market #2, Atlanta, Georgia for $2,102.50

5 9/7/16 | 546 pounds of crabs sold in interstate commerce to Hong Kong
Supermarket, Norcross, Georgia for $1,228.50

6 9/13/16 | 491 pounds of king mackerel sold in interstate commerce to Hong
Kong Supermarket, Norcross, Georgia for $2,209.50

7 9/15/16 | 82 pounds of flounder sold in interstate commerce to Hong Kong
Supermarket, Norcross, Georgia for $409.18

8 9/17/16 | 280 pounds of shrimp sold in interstate commerce to City Farmer
Market #1, Chamblee, Georgia for $1,397.20

9 9/17/16 | 480 pounds of shrimp sold in interstate commerce to Hong Kong
Supermarket, Norcross, Georgia for $2,395.20

10 | 9/17/16 | 430 pounds of shrimp sold in interstate commerce to City Farmer
Market #1, Chamblee, Georgia for $2,145.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

knowing that the seafood was possessed, transported, and sold in violation of and in a manner
unlawful under the laws and regulations of the State of Mississippi, specifically, Miss. Code
§ 49-15-28 (requiring all wholesale seafood dealers to have a wholesale seafood dealer’s

license).

In violation of Title 16, United States Code, Sections 3372(a)(2)(A) and 3373(d)(1).

‘NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offenses as alleged in this Indictment, the defendant shall

forfeit to the United States all property involved in or traceable to property involved in the
Case 1:20-cr-00082-HSO-JCG Document1 Filed 08/18/20 Page 5of5

offenses, including but not limited to all proceeds obtained directly or indirectly from the
offenses, and all property used to facilitate the offenses. Further, if any property described
above, as a result of any act or omission of the defendant: (a) cannot be located upon the exercise
of due diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been
placed beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or (e)
has been commingled with other property, which cannot be divided without difficulty, then it is
the intent of the United States to seek a judgment of forfeiture of any other property of the
defendant, up to the value of the property described in this notice or any bill of particulars
supporting it.

All pursuant to Title 16, United States Code, Section 3374; and Title 28, United States

dl. MICHAEL HURST, JR.
United States Attorney

Code, Section 2461,

 
